PER CURIAM:
Beverly Forde appeals from the district court’s order denying her motion for modification of her sentence in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Forde, No. l:92-cr-00429-CMH (E.D.Va. Aug. 23, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.